OPINION ON THE APPELLANT’S PETITION FOR DISCRETIONARY REVIEW

PER CURIAM.
Appellant was convicted of capital murder and sentenced to confinement for life. The Court of Appeals affirmed. Flores v. State, 920 S.W.2d 347 (Tex.App.—San Antonio 1996). We granted appellant’s petition for discretionary review to determine whether the Court of Appeals correctly addressed appellant’s point of error contending the trial *661judge erred in denying a proper question on voir dire.
After careful review of the appellate record, the Court of Appeals’ opinion, as well as the briefs and oral argument before this Court, we conclude that our decision to grant review was improvident. Accordingly, the petition for discretionary review is dismissed. Tex.R.App.Pro. 202(k). As is true with every case where discretionary review is dismissed, the dismissal does not constitute endorsement or adoption of the reasoning employed by the Court of Appeals. Bidelspach v. State, 850 S.W.2d 188 (Tex.Cr.App.1993).
KELLER, J., concurs in the result.
WHITE, J., not participating.